DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-23 are under examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braig et al. (US 2005/0036146 A1).
The instant claims are drawn to an apparatus and method that includes a spectrum measurer for measuring a spectrum of light, a temperature measurer for measuring the temperature of an object, and a processor to calculate a correction of the measured spectrum based on the measured temperature. 
Regarding claims 1, 11, and 18, Braig et al. disclose an apparatus and method that includes simultaneously measuring a spectrum of light (paragraphs 0048, 0154) reflected from an object (paragraph 0127) and measuring the temperature of the object (paragraph 0211); where a processor calculates a spectrum correction factor, comprising a correction factor of a gain based on the measured temperature of the object (scaling) (paragraph 0211); adjusting the measured spectrum based on the 
Regarding claim 2, Braig et al. teach where the light source is configured to emit light into the object and the detector is configured to detect light reflect from the object (paragraphs 0048, 0154).
Regarding claim 3, Braig et al. teach where the spectrum uses infrared spectroscopy (paragraph 0044). 
Regarding claims 4, 12 and 19, Braig et al. teach where the processor calculates the correction factor by inputting the measured temperature into a correction factor formula (paragraphs 0211-0213, 0250-0260).
 Regarding claims 5, 13, and 23, Braig et al. teach where the correction factor calculation formula represents a correlation between light reflected from a reference temperature and standard solution at a reference temperature, and a spectrum of light reflected from the object at a temperature different from the reference temperature (paragraphs 0211-0213; 0250-0269).
Regarding claims 6, 14 , Braig et al. teach where the device determines if the temperature factor is correct (paragraph 0288). 
Regarding claims 7 and 15, Braig et al. teach where processor is configured to adjust based on a gain, constant or slope based on the calculated correction factor (paragraphs 0211-0213, 0250-0260).
Regarding claims 8 and 16, Braig et al. teach estimating the bio-information by applying a bio-information measuring model to the adjusted spectrum (paragraph 0214).
Regarding claim 9, Braig et al. teach where the bio-information is glucose (paragraph 0214).
Regarding claims 10 ,17 20, and 21, Braig et al. teach outputting and storing the estimated bio-information (paragraphs 0213, 0214).
Regarding claim 22, Braig et al. teach a communicator configured to receive the reference spectrum from an external device (paragraph 0213).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/             Primary Examiner, Art Unit 1631